Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 and 03/21/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al, US 20210233900 A1 in view of OH US 20210057427 A1.
Pertaining to claim 1, Kim teaches (see fig.6 for example) A semiconductor device comprising:
a first chip [900] having a memory cell array[920]; and
a second chip [700] joined to the first chip[900] and having a control circuit ( see para 0053 with control circuit 702), the control circuit being configured to control the memory cell array( see para 0053),
wherein:
the first chip[900] includes
a first insulating layer[610] arranged on a side opposite to a joined face[988/788] of the first chip joined to the second chip, the first insulating layer [310] including a first face, a second face on a side opposite to the first face, and a connection terminal region [660/650] in a first region, the memory cell array [920] being provided between the first face and the opposed joined face [988/788] ( see fig.6),
a connection terminal[950] provided in the connection terminal region such that the connection terminal[650] is at least partially exposed,
a first structural body[386/388] provided between the first face and the joined face[988/788], the first structural body being electrically connected to the connection terminal,
a second structural body[486/488] provided between the first face and the joined face[988/788] in the first region, and
an interlayer dielectric[910] provided between a first stack of the memory cell array and the first structural body[386/488],
the connection terminal [650] and the second structural body[486/488] have portions overlapping each other as seen in a top view,
a material[488] of the second structural body[486/488] and a material of the interlayer dielectric [910] are different, and
Kim further teaches ( see para 0085) electrically connecting the terminal [650] to external electrically active nodes
but did not explicitly teach 
the connection terminal [650] electrically connects the first chip[920]  to an external power supply,
However, in the same filed if endeavor, Oh teaches the connection terminal [174] electrically connects the first chip[110]  to an external power supply ( see para 0059). In view of Oh, it would have been obvious to one of ordinary skill in the art at the time of the invention of Kim to have the connection terminal of Kim connected to an external power supply for further interconnection of other external devices with further more compact packaging.

Pertaining to claim 3, Kim teaches (see fig.6 for example) The semiconductor device according to claim 1,
wherein:
the first chip[900] includes a first bond pad[988] located on the joined face,
the second chip[700] includes a second bond pad[788] located on the joined face, and
the first bond pad and the second bond pad are electrically connected ( see fig6).
Pertaining to claim 4, Kim teaches (see fig.6 for example The semiconductor device according to claim 3, wherein the first structural body[386/388] is provided at a position overlapping the connection terminal[650] and the second bond pad[788] as seen in a top view.
Pertaining to claim 11, Kim teaches (see fig.6 for example the semiconductor device according to claim 1, wherein the connection terminal is electrically connected to a bonding wire by wire bonding in the first region ( see para 0085).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al, US 20210233900 A1 in view of OH US 20210057427 A1  in further view of Thei et al, US 20190363079 A1.
Pertaining to claim 5, Kim in view of Oh  teaches the semiconductor device according to claim 1, wherein the first chip[900] further includes a substrate[908] arranged on a side opposite to the face of the first chip joined to the second chip[700], the substrate[908] including
a third face( front face),
a fourth face( back faced) on a side opposite to the third face, and
an opening( place where element 386/388 is located) extending from the fourth face to the third face in the first region, the first insulating layer being provided in the opening, the memory cell array [920] being provided between the third face and the opposed joined face ( see fig.6).
But did not teach the first insulating layer[610] being provided in the opening;
However, in the same field of endeavor, Thei teaches an insulator[148b] on the fourth face provided in an opening wherein a conductive pad [158] is located similar to applicant ‘s claim ( see fig4 of Thei and para 0030).
In view of Thei, it would have been obvious to one of ordinary skill in the art at the time of the invention of Kim to have the insulator [610] of Kim be configured in such a way to have the insulator in the opening for an improved pad structure. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al, US 20210233900 A1.
Pertaining to claim 16, Kim teaches (see fig.6 for example) A method of manufacturing a semiconductor device, comprising:
forming a first stack in a memory cell array region[920] on a third face of a substrate [908] that includes the third face and a fourth face (  back side opposite to the third face), and forming a first structural body[386/388] and a second structural body [486/488] as a second stack in a first region on the third face;
joining a first wafer[900] and a second wafer[700] together, the first wafer having the substrate[908], the second wafer having formed therein a control circuit[702] that is configured to control the memory cell array ( see para 0053);
forming an opening ( see opening in 610 and 908) extending from the fourth face to the third face of the substrate[908] in the first region; and
forming in the opening a connection terminal [650] to be electrically connected to the first structural body[386/388].
Allowable Subject Matter
Claims 2,6-10,12-15,17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819